DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the Applicant’s arguments and amendments filed on 7/21/2022. Claims 1, 8, and 15 have been amended. Claims 1–20 are pending and are examined below.

Response to Arguments
Applicant’s amendments and arguments filed on 7/21/2022 in regards to the rejections under § 101 have been fully considered but are unpersuasive.
	Applicant argues that the amendments to claims 1, 8, and 15—specifically, the present recitations of: transmitting, from the central computing system and over a network, the global policy to the sensors, the compute elements, and the data loggers of the logging system; and transforming, at each of the sensors, the compute elements, and the data loggers to a respective local policy based on the global policy to yield a respective transformed local policy at each of the sensors, the compute elements, and the data loggers—address the issue that the claims recite a mental process. Continuing, Applicant argues that the claims are similar to those of BASCOM v. AT&T (from here on referred to as Bascom) because the recited claim limitations constitute a specific solution of the abstract idea of generating a global policy, wherein said solution is significantly more than mere instructions to apply an exception using generic computer components.
	As to the argument that the amendments to the claims address the issue that the claims recite a mental process, Examiner respectfully disagrees. In regards to the limitation of: transmitting, from the central computing system and over a network, the global policy to the sensors, the compute elements, and the data loggers of the logging system, this limitation is a form of the insignificant extra-solution activity of data gathering and outputting. While the recitation is not an abstract idea in itself, the Supreme Court has held that the addition of this  form of insignificant extra-solution activity to an abstract idea does not amount to an inventive concept. See MPEP 2106.05(g). Continuing, in regards to the limitation of: transforming, at each of the sensors, the compute elements, and the data loggers to a respective local policy based on the global policy to yield a respective transformed local policy at each of the sensors, the compute elements, and the data loggers, this limitation constitutes the abstract idea of a mental process because it is a process that can be performed in the human mind. Support for this limitation in Applicant’s specification includes:
“At step 308, the method 300 can include transforming to local policies at each of the sensors, the compute elements, and the data loggers based on the global policy. Each of the components of the logging system can update, adjust, or revise their respective local policies of data distribution based on the global policy of the logging system.” (Emphasis added.) ¶ 45. 
“At step 310, the method 300 can include applying the transformed local policies at each of the sensors, the compute elements, and the data loggers …. Application of the transformed local policies of the sensors, the compute elements, and the data loggers can determine which data of the sensors and the compute elements goes to which data logger. For example, the transformed local policies may determine that data (e.g., high priority data) from a first sensor is to be processed and stored by a first data logger, while data (e.g., low priority data) from a first compute element is to be processed and stored by a second data logger.” (Emphases added.) ¶ 46.
In light of the above, the broadest reasonable interpretation of this limitation includes updating, adjusting, or revising a determination process of data priority. In other words, this limitation is a form of an observation, evaluation, judgment, or opinion which the courts have held to represent an abstract idea—specifically, a mental process. See MPEP 2106.04(a)(2)(III).
	 Examiner respectfully disagrees that that the claims are similar to those of Bascom because the recited claim limitations allegedly constitute a specific solution of the abstract idea of generating a global policy that is significantly more than mere instructions to apply an exception using generic computer components. It is unpersuasive that the analysis of Bascom is applicable to the analysis of the present claims. To begin with, Bascom pertains to the abstract idea of certain methods of organizing human activity, whereas the application pertains to the abstract idea of mental processes. See MPEP 2106.04(a)(2)(II)(C.), which discusses that Bascom relates to certain methods of organizing human activity. Likewise, it is unpersuasive that the ordered combination of the claimed invention is a non-conventional and non-generic arrangement of known, conventional pieces and therefore sufficient to establish eligibility as discussed in Bascom. Rather, the claims recite generic computing components—i.e., a computer, a central computing system, a non-transitory computer-readable storage medium, processors, and memory—that are recited at a high level of generality such that the claims cannot be considered more than mere instructions to apply the judicial exceptions using generic computing components. Accordingly, the analysis of Bascom is not applicable to the amended claims, and the amended claims provide neither a solution nor significantly more than the implementation of the identified abstract ideas through generic computing components. 
Examiner respectfully submits that Applicant’s position that the only abstract idea identified in the Non-Final Office Action was “generating a global policy” is a mischaracterization of the Non-Final Office Action. The Non-Final Office Action indicated the limitations of “analyzing a distribution of sensors, compute elements, and data loggers,” “generating a global policy,” “transforming to local policies at each of the sensors,” and “applying the transformed local policies at each of the sensors” as abstract ideas. See Non-Final Office Action, p. 3.
Keeping the above in mind, the rejections of claims 1–20 under § 101 is maintained.
Applicant’s amendments and arguments filed on 7/21/2022 in regards to the rejections under §§ 102 and 103 have been fully considered but are unpersuasive.
In regards to claims 1, 8, and 15, Applicant argues that Petousis does not disclose the limitations of: generating a global policy based on the analyzing of the distribution of the sensors, the compute elements, and the data loggers of the logging system; and transmitting, from the central computing system and over a network, the global policy to the sensors, the compute elements and the data loggers. Particularly, Applicant argues that there is no mention in Petousis of the analysis of compute elements or data loggers of the logging system as such features are absent in Petousis; hence there is allegedly no disclosure of transmitting the global policy to each of the sensors, the compute elements, and the data loggers. Applicant further argues that as there is no disclosure of transmitting the global policy to each of the sensors, the compute elements, and the data loggers, there is allegedly no disclosure of any transformation to a local policy based on a global policy at each of the sensors, the compute elements, and the data loggers. On this point, Applicant argues that there is no mention of the “prioritization scheme” of Petousis being provided to the vehicle sensors or any other components recited in claim 1, and Applicant argues that there is no discussion of any transformation of a global policy into a local policy. Finally, Applicant argues that claims 6, 13, and 20 are allowable over the § 103 rejections because they are dependent on an allegedly allowable independent claim. 
Examiner respectfully disagrees that there is no mention in Petousis of the analysis of compute elements or data loggers of the logging system; there is no disclosure of transmitting the global policy to each of the sensors, the compute elements, and the data loggers; and that there is no mention of the “prioritization scheme” of Petousis being provided to the vehicle sensors or any other components recited in claim 1. Petousis discloses that prioritization of data is performed by a prioritization module (i.e., a compute element). See ¶ 28. Continuing, Petousis discloses the following:

“The vehicle system includes a processing system (e.g., graphical processing unit or GPU, central processing unit or CPU) as well as memory.” (Emphases added.) ¶ 22. That is, the vehicle system contains a processor and a memory for performing at least data logging processes. “If the headers buffer overflows (e.g., fills, reaches a threshold filling fraction), vehicle sensor data of low importance can be transferred to a permanent headers storage location (e.g., long term storage).” (Emphasis added.) ¶ 49. That is, a global policy may be transformed into a local policy as to prioritize sensor data to log in a memory or to transfer to a long-term storage. 
In other words, Petousis discloses a data logger performing prioritization of data. The performance of these functions (which, as will be explained below, are analogous to transforming to a local policy) are performed based on an overall prioritization scheme, which is a scheme which specifies the rules and/or algorithms used to determine the priority (e.g., importance), a piece of data should have (See ¶ 29.); that is, the prioritization scheme is analogous to a global policy. Petousis goes on to disclose that the prioritization scheme may be received via a prioritization request (See ¶ 37.). The prioritization request containing the prioritization scheme is received at a prioritization module (i.e., the compute element) and subsequently disseminated (i.e., transmitted) throughout the overall system containing sensors and data loggers (See ¶ 70, FIG. 2.). Accordingly, Petousis discloses: an analysis of compute elements or data loggers of the logging system; transmitting the global policy to each of the sensors, the compute elements, and the data loggers; and providing the “prioritization scheme” the vehicle sensors, compute elements, and data loggers. 
Examiner respectfully disagrees that Petousis does not disclose any transformation to a local policy based on a global policy at each of the sensors, the compute elements, and the data loggers. As explained in the § 101 response to Applicant’s arguments, the broadest reasonable interpretation of transforming to a local policy based on a global policy at each of the sensors, the compute elements, and the data loggers includes updating, adjusting, or revising a determination process of data priority. As shown above, Petousis discloses transmitting the global policy to each of the sensors, the compute elements, and the data loggers. Petousis further discloses performing the following functions based on a prioritization scheme (i.e., a global policy): prioritizing vehicle sensor data; a prioritization module (i.e., a compute element) prioritizing data, and a vehicle system comprising a storage and memory (i.e., a data logger) determining the priority of data as to decide whether to log said data. See ¶¶ 28 and 49, respectively. See also FIG. 2. These functions are analogous to transforming to a local policy based on a global policy because they are analogous to updating, adjusting, or revising their respective local policies of data distribution based on the received global policy. Accordingly, Petousis discloses transforming to a local policy based on a global policy at each of the sensors, the compute elements, and the data loggers.
Keeping the above in mind, the § 102 rejections of claims 1, 8, and 15 are maintained.
Examiner respectfully disagrees that claims 6, 13, and 20 are allowable over the § 103 rejections because they are dependent on rejected independent claims 1, 8, and 15.
Accordingly, the § 103 rejections of 6, 13, and 20 are maintained.

Claim Rejections—35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to the abstract idea of a mental process without significantly more.
Independent claims 1, 8, and 15 recite: 
“analyzing … a distribution of sensors, compute elements, and data loggers;”
“generating a global policy;”
“transmitting … the global policy;”
“transforming … to a respective local policy based on the global policy to yield a respective transformed local policy;” and 
“applying the respective transformed local policy.”
The broadest reasonable interpretation of these claims can be performed in the mind but for the recitation of transmitting the global policy, which constitutes the insignificant extra-solution activity of gathering data. But for the insignificant extra-solution activity, analyzing a distribution of sensors, compute elements, and data loggers; generating a global policy; transforming to a respective local policy; and applying the respective transformed local policy are forms of observation, evaluation judgment, or opinion which the courts have held to represent an abstract idea. Examiner notes that the broadest reasonable interpretation of transforming to a local policy includes updating, adjusting, or revising a determination process of data priority, which are forms of observation, evaluation judgment, or opinion. Keeping the above in mind, the claimed invention represents an abstract idea. See MPEP § 2106.04(a). 
The judicial exception is not integrated into a practical application. The claim recites generic computing components—i.e., a computer, a central computing system, a non-transitory computer-readable storage medium, processors, and memory—that are recited at a high level of generality such that they cannot be considered more than mere instructions to apply the judicial exception using generic computer components.
Likewise, the additional elements of generic computing components are not sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using generic computer components does not constitute an inventive concept. See MPEP § 2106.04(a)(2)(III)(C).
Claims 2–7 depend from claim 1, but do not render the claimed invention patent eligible because they are directed to further mere instructions to apply an exception using generic computer components—i.e., communicatively coupling the sensors, the compute elements, and the data loggers—or insignificant post-solution activities—i.e., storing at the data loggers and storing on the memory of the data loggers. Claims 9–14 depend from claim 8, but do not render the claimed invention patent eligible for at least the same reasons as claims 2–7, respectively. Claims 16–20 depend from claim 15, but do not render the claimed invention patent eligible for at least the same reasons as claims 2–7, respectively.
Accordingly, claims 1–20 are rejected under 35 U.S.C. § 101.

Claim Rejections—35 U.S.C § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1–5, 7–12, and 14–19 are rejected under § 102(a)(1) as being anticipated by Petousis et al. (US20180261020A1); from here on referred to as Petousis.

As to claim 1, Petousis discloses a computer-implemented method comprising: 
	analyzing, at a central computing system, a distribution of sensors, compute elements, and data loggers within a logging system (“All or some of the processes described herein are preferably performed by a vehicle system in cooperation with a remote computing system, but can alternatively be performed entirely by the remote computing system, the vehicle system, or any other suitable system.” ¶ 22. That is, a central computing system is disclosed. “Prioritizing vehicle sensor data preferably includes determining (or selecting) a prioritization scheme, and then prioritizing the vehicle sensor data according to the determined prioritization scheme. Prioritizing the vehicle sensor data is preferably performed by a prioritization module [i.e., a compute element] of the vehicle system but can alternatively be performed by any suitable portion or module of the vehicle system.” (Emphases added.) ¶ 28; see also FIG. 2. That is, an analysis of a distribution of sensors, compute elements, and data loggers within a logging system may be performed as to determine or select a prioritization scheme. A prioritization module (i.e., a compute element) is included in this analysis. “The vehicle system includes a processing system (e.g., graphical processing unit or GPU, central processing unit or CPU) as well as memory.” (Emphases added.) ¶ 22. That is, the vehicle system contains a processor and a memory for performing at least data logging processes. “If the headers buffer overflows (e.g., fills, reaches a threshold filling fraction), vehicle sensor data of low importance can be transferred to a permanent headers storage location (e.g., long term storage).” (Emphasis added.) ¶ 49. That is, a global policy may be transformed into a local policy as to prioritize sensor data to log in a memory or to transfer to a long-term storage. Hence, a data logger is included in the above-disclosed analysis.); 
	generating a global policy based on the analyzing of the distribution of the sensors, the compute elements, and the data loggers of the logging system (“Prioritizing vehicle sensor data preferably includes determining (or selecting) a prioritization scheme, and then prioritizing the vehicle sensor data according to the determined prioritization scheme. Prioritizing the vehicle sensor data is preferably performed by a prioritization module [i.e., a compute element] of the vehicle system but can alternatively be performed by any suitable portion or module of the vehicle system.” (Emphasis added.) ¶ 28. That is, determining or selecting a prioritization scheme is analogous to generating a global policy.); 
	transmitting, from the central computing system and over a network, the global policy to the sensors, the compute elements, and the data loggers of the logging system (“The method can … include receiving a prioritization request …. Prioritization requests can include … the prioritization scheme to be used (e.g., rules, data classes, weight function, ordering ranking of vehicle sensor data types from most to least important, etc.).” ¶ 37. That is, a prioritization scheme may be transmitted to the distribution of sensors, compute elements, and data loggers. See also FIG. 2., which shows that a user request, containing the prioritization scheme, may be received and subsequently disseminated (i.e., transmitted) throughout the system to the sensors, compute elements, and data loggers.); 
	transforming, at each of the sensors, the compute elements, and the data loggers to a respective local policy based on the global policy to yield a respective transformed local policy at each of the sensors, the compute elements and the data loggers (“Prioritizing vehicle sensor data preferably includes determining (or selecting) a prioritization scheme, and then prioritizing the vehicle sensor data according to the determined prioritization scheme. Prioritizing the vehicle sensor data is preferably performed by a prioritization module [i.e., a compute element] of the vehicle system but can alternatively be performed by any suitable portion or module of the vehicle system.” (Emphases added.) ¶ 28; see also FIG. 2. That is, an analysis of a distribution of sensors, compute elements, and data loggers within a logging system may be performed as to determine or select a prioritization scheme. A prioritization module (i.e., a compute element) is included in this analysis. “The vehicle system includes a processing system (e.g., graphical processing unit or GPU, central processing unit or CPU) as well as memory.” (Emphases added.) ¶ 22. That is, the vehicle system contains a processor and a memory for performing at least data logging processes. “If the headers buffer overflows (e.g., fills, reaches a threshold filling fraction), vehicle sensor data of low importance can be transferred to a permanent headers storage location (e.g., long term storage).” (Emphasis added.) ¶ 49. That is, a global policy may be transformed into a local policy as to prioritize sensor data to log in a memory or to transfer to a long-term storage. Hence, a data logger is included in the above-disclosed analysis. These functions are analogous to transforming to a local policy based on a global policy because they are analogous to updating, adjusting, or revising their respective local policies of data distribution based on the received global policy.); and 
	applying the respective transformed local policy at each of the sensors, the compute elements, and the data loggers to facilitate transmission of data from the sensors and the compute elements to the data loggers of the logging system (“Prioritizing vehicle sensor data preferably includes determining (or selecting) a prioritization scheme, and then prioritizing the vehicle sensor data according to the determined prioritization scheme. Prioritizing the vehicle sensor data is preferably performed by a prioritization module [i.e., a compute element] of the vehicle system but can alternatively be performed by any suitable portion or module of the vehicle system.” (Emphases added.) ¶ 28; see also FIG. 2. That is, an analysis of a distribution of sensors, compute elements, and data loggers within a logging system may be performed as to determine or select a prioritization scheme. A prioritization module (i.e., a compute element) is included in this analysis. “The vehicle system includes a processing system (e.g., graphical processing unit or GPU, central processing unit or CPU) as well as memory.” (Emphases added.) ¶ 22. That is, the vehicle system contains a processor and a memory for performing at least data logging processes. “If the headers buffer overflows (e.g., fills, reaches a threshold filling fraction), vehicle sensor data of low importance can be transferred to a permanent headers storage location (e.g., long term storage).” (Emphasis added.) ¶ 49. That is, a global policy may be transformed into a local policy as to prioritize sensor data to log in a memory or to transfer to a long-term storage. Hence, a data logger is included in the above-disclosed analysis. These functions are analogous to transforming to a local policy based on a global policy and applying the respective transformed local policy because they are analogous to updating, adjusting, or revising their respective local policies of data distribution based on the received global policy.).

Independent claims 8 and 15 are rejected for the same reasons as independent claim 1 as the claims recite similar subject matter save for minor differences.
As to claims 2, 9, and 16, Petousis discloses wherein the compute elements include at least one of network egress, network ingress, routing, and storage (“[A transformation module may transform] vehicle sensor data into message data functions to convert vehicle sensor data into a suitable format for storage and/or transmission, after receipt of the vehicle sensor data from the scheduling module [i.e., a transformation module is analogous to a compute element. The transformation module has at least network egress, routing, and storage].” ¶ 62. See also ¶¶ 60–61). 

As to claims 3, 10, and 17, Petousis discloses wherein the logging system further includes an autonomous vehicle network that communicatively couples the sensors, the compute elements, and the data loggers within an autonomous vehicle (“The vehicle system can also include … sensors, and/or a data transfer bus (e.g., CAN, FlexRay) [i.e., a data transfer bus such as CAN is analogous to an autonomous vehicle network].” ¶ 22.).

As to claims 4, 11, and 18, Petousis discloses wherein each of the data loggers and the autonomous vehicle network includes a processor and memory (“A vehicle computing system comprising a prioritization module, a scheduling module, and a transformation module, wherein the vehicle computing system further comprises one or more computer processors and a non-transitory medium comprising computer-executable instructions.” Claim 1. That is, the compute elements include a processor and a memory. Additionally, claim 1 goes on to describe how the functions of the compute elements (e.g., collecting sensor data, prioritizing, etc.) are performed through processor and memory).

As to claims 5, 12, and 19, Petousis discloses wherein the global policy includes instructions prioritizing data from each of the sensors and the compute elements (“Prioritizing vehicle sensor data preferably includes determining (or selecting) a prioritization scheme, and then prioritizing the vehicle sensor data according to the determined prioritization scheme.” ¶ 28.).

As to claims 7 and 14, Petousis discloses wherein the data with the higher priority from the sensors or compute elements is stored on the memory of the data loggers and not on the memory of the autonomous vehicle network (“The vehicle system includes a processing system (e.g., graphical processing unit or GPU, central processing unit or CPU) as well as memory.” (Emphases added.) ¶ 22. That is, the vehicle system contains a processor and a memory for performing at least data logging processes. “In this example, the headers of vehicle sensor data that have not been forwarded to the transmission module are put in a dedicated headers buffer …. If the headers buffer overflows … vehicle sensor data of low importance can be transferred to a permanent headers storage location (e.g., long term storage.).” (Emphasis added.) ¶ 49. In other words, in contrast to low-priority data which is transferred out, high-priority data is stored within buffers of the system’s memory (i.e., the memory of the data logger), not in the memory of the autonomous vehicle network.).

Claim Rejections—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 13, and 20 are rejected under § 103 as being unpatentable over Petousis in view of Takada et al. (US20170324579A1); from here on referred to as Takada.

As to claims 6 and 13, Petousis discloses wherein data with a higher priority from the sensors or compute elements is stored at the data loggers (“The vehicle system includes a processing system (e.g., graphical processing unit or GPU, central processing unit or CPU) as well as memory.” (Emphases added.) ¶ 22. That is, the vehicle system contains a processor and a memory for performing at least data logging processes. “In this example, the headers of vehicle sensor data that have not been forwarded to the transmission module are put in a dedicated headers buffer …. If the headers buffer overflows … vehicle sensor data of low importance can be transferred to a permanent headers storage location (e.g., long term storage.).” ¶ 49. That is, in contrast to low-priority data which is transferred out, high-priority data is stored within buffers of the system’s memory (i.e., the memory of the data logger.). 
Petousis fails to explicitly disclose not storing data with a lower priority at the data loggers.
However, Takada teaches not storing data with a lower priority at the data loggers (“If transmission of the message having the low priority level is not started before the permission period … the discard processing part 64 performs the message discard processing (step S17), and returns the processing to step S5 [i.e., low priority data is discarded and thus not stored at a data logger].” ¶ 96.). 
Petousis discloses wherein data with a higher priority from the sensors or compute elements is stored at the data loggers. Takada teaches not storing data with a lower priority at the data loggers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Petousis and include the feature of: not storing data with a lower priority at the data loggers, as taught by Takada, because it is a useful and well-known feature in the art to prioritize high priority data for storage and to discard (i.e., not store) low priority data if necessary. Discarding low priority data ensures adequate memory space for the storage of high priority data. 

As to claim 20, Petousis discloses:
	wherein data with a higher priority from the sensors or compute elements is stored at the data loggers (“The vehicle system includes a processing system (e.g., graphical processing unit or GPU, central processing unit or CPU) as well as memory.” (Emphases added.) ¶ 22. That is, the vehicle system contains a processor and a memory for performing at least data logging processes. “In this example, the headers of vehicle sensor data that have not been forwarded to the transmission module are put in a dedicated headers buffer …. If the headers buffer overflows … vehicle sensor data of low importance can be transferred to a permanent headers storage location (e.g., long term storage.).” ¶ 49. That is, in contrast to low-priority data which is transferred out, high-priority data is stored within buffers of the system’s memory (i.e., the memory of the data logger.); and 
	wherein the data with the higher priority from the sensors or compute elements is stored on the memory of the data loggers and not on the memory of the autonomous vehicle network (“The vehicle system includes a processing system (e.g., graphical processing unit or GPU, central processing unit or CPU) as well as memory.” (Emphases added.) ¶ 22. That is, the vehicle system contains a processor and a memory for performing at least data logging processes. “In this example, the headers of vehicle sensor data that have not been forwarded to the transmission module are put in a dedicated headers buffer …. If the headers buffer overflows … vehicle sensor data of low importance can be transferred to a permanent headers storage location (e.g., long term storage.).” (Emphasis added.) ¶ 49. In other words, in contrast to low-priority data which is transferred out, high-priority data is stored within buffers of the system’s memory (i.e., the memory of the data logger), not in the memory of the autonomous vehicle network.).
	Petousis fails to explicitly disclose not storing data with a lower priority from the sensors or compute elements at the data loggers. 
	However, Takada teaches not storing data with a lower priority from the sensors or compute elements at the data loggers (“If transmission of the message having the low priority level is not started before the permission period … the discard processing part 64 performs the message discard processing (step S17), and returns the processing to step S5 [i.e., low priority data is discarded and thus not stored at a data logger].” ¶ 96.).
	Petousis discloses storing data with a higher priority from the sensors or compute elements at the data loggers and not on the memory of the autonomous vehicle network. Takada teaches not storing data with a lower priority from the sensors or compute elements at the data loggers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Petousis and include the feature of: not storing data with a lower priority at the data loggers, as taught by Takada, because it is a useful and well-known feature in the art to prioritize high priority data for storage and to discard (i.e., not store) low priority data if necessary. Discarding low priority data ensures adequate memory space for the storage of high priority data. 

Conclusion
The prior art of record and not relied upon is considered pertinent to Applicant’s disclosure. Michalakis et al. discloses a system for resource optimization in a vehicle and is pertinent to the application at hand because it discloses prioritization processing of data based upon the importance of data.
	THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO C GONZALEZ whose telephone number is (571) 272-5633. The examiner can normally be reached M–F, 9:00–6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.C.G./Examiner, Art Unit 3668
/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668